Hough, J.,
Dissenting. — The defendant's road running-north and south bisects an elliptical basin with no outlet, having a superficial area of about eight acres, and its greatest diameter east and west, which annually received the surface watei’ from the surrounding country, and at. its eastern extremity an occasional overflow from Contrary creek.
In.November, 1870, the defendant, in order to protect its embankment on which its track was laid across said basin, put in and through said embankment in the basin an 18x18 inch box, eighteen inches below the ties, to prevent the surface water from so accumulating on the east side of the road-bed as to flood the track. -Six months after this *367sluice-way was constructed, that is in June, 1871, the east side of the basin was flooded'by an overflow from Contrary creek, and a portion thereof ran through the sluice-way into the western half of the basin and injured the plaintiff’s corn -which was in and around the basin on the west side of the railroad. It is quite plain that the waterman just where it would have run, and in less quantity than it would have run it there had been no embankment across the basin. For the top of the sluice-way being eighteen inches below the ties, there was a depth of from one to three feet of water, which was kept back from, the western portion of the basin, and the surplus gradually ran through, as it accumulated and spread out in the basin on the west. This state of facts fully warranted the court in giving the first and second instructions asked by the defendant. Instruction numbered four is in conformity with the decision of this court when the case was here before. 57 Mo. 433. A.s the petition charged that the negligent construction by the defendant of its bridge over Contrary creek, caused the overflow, it follows that instruction numbered five was properly given. Instruction numbered seven is undoubtedly the law, and in view of the testimony offered, was properly given. These were all the instructions given for the defendant, and the plaintiff took a non-suit.
When this case was before this court in 1874, Judge Varies, in delivering the opinion of the court, said: “ The general rule, however, is, that either municipal corporations, or private persons, may so occupy and improve their land, and use it for such purposes as they may see fit, either by grading-or filling up low places, or by erecting buildings thereon, or by making any other improvement thereon to make it fit for cultivation or other profitable or desirable enjoyment; and it makes no difference that the effect of such improvement is to change the flow of the -surface water accumulating or falling on the surrounding country, so as to either increase' or diminish the' quantity- of such water, which had previously flowed upon the land of the *368adjoining proprietors to their inconvenience or injury. Ang. Wat. Coouses, p. 122, § 108, and following, and cases there cited; Goodale v. Tuttle, 29 N. Y. 459; Waffle v. N. Y. Central R. R. Co., 58 Barb. 413; Turner v. Inhabitants, &c., 13 Allen 291; Imler v. The City of Springfield, 55 Mo. 119, and cases there cited. The same rule would apply to water flowing over the country which had escaped from the banks or natural channel of a running stream of water by reason of a flood in the stream occasioned by heavy rains or the melting of snow upon the surrounding country.” In the further discussion of this subject, Judge Vories, in speaking of the rights of the owner of land, said: “ lie must improve and use his own lauds in a reasonable way, and in so doing he may turn the course of and protect his own land from the surface water flowing thereon, and he will not be liable for any incidental injury occasioned to others by the changed course in which the water may naturally flow, and for its increase upon the land of others. Each proprietor in such case is left to protect his own lands against the common enemy of all. In the present case the plaintiff complains that the defendant had so constructed its road that the embankment.made therefor had collected a large body of surface and overflowed water on the east side of its road-bed where the same adjoined the land of plaintiff, and that after said water had been so collected in a large body or pond, the defendant negligently and maliciously cut an artificial channel from said body of water through the embankment of its road-bed and drained all of said large body of water on the plaintiff’s land, by which plaintiff was damaged, &c. The first instruction asked by the plaintiff told the jury in effect, that if the defendant did this act charged in the petition, in the manner therein-charged, the plaintiff had a right to recover. We think this instruction ought to have been given.”
There can be no question as to the correctness of these views, and I have made such copious extracts from the *369opinion of the court for the reason that it was delivered m the same case now before us. The testimony in the cause was not .preserved in the former bill of exceptions. The transcript simply stated that there was testimony tending to prove the allegations of the petition. Now the case is materially different. The testimony shows that the defendant did not collect a large body of water on the east side of its road-bed, and after so collecting it, construct an artificial channel and precipitate the whole thereof' upon the plaintiff. Judge Vories recognized the right of the defendant to drain The surface water from its road-bed so as to preserve the same for continued and profitable use, and said that such drainage should be made by means of culverts or otherwise, “ so as to 'occasion no unnecessary inconvenience or damage to plaintiff,” citing Kauffman v. Griesemer, 26 Pa. St. 415 and note; Waffle v. N. Y. Central R. R. Co , 58 Barb. 413. These cases were suits for the obstruction of water courses or running streams, and not for the diversion of surface water, and the opinion of the court as to the right of the owner of laud to protect it against surface water is not based upon them, as a reference to the -cases cited will show. Yet in the first of these cases, Woodward, J., who delivered the opinion of the court, after citing Martin v. Biddle„ and other eases, said : “ These cases recognize the principle that the superior owner may improve his lands by throwing increased waters upon his inferior through the natural and customary channels, which- is a most important principle in respect -not only, to agricultural, but.to mining operations also.” And in Martin v. Biddle, which was the.case of a running stream, Lowne, J., speaking of the land owner, said: “So, also, he may use proper means of draining his ground where it is too moist, and discharge the water according to the'natural channel, even though the flow of water upon -his neighbor be thereby somewhat increased.” I am of opinion that the judgment of the circuit court should be affirmed.